Order entered March 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00898-CR

                        MICHAEL EDWARD HARSSEMA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80837-2018

                                            ORDER
         This appeal is REINSTATED.

         Before the Court are appellant’s January 25, 2019 motion to unseal a portion of the

record, January 30, 2019 second motion for extension of time to file appellant’s brief, and

February 28, 2019 supplement to the second motion for extension of time to file appellant’s

brief.

         By order entered January 31, 2019, the Court abated this appeal so the trial court could

conduct a hearing and make findings of fact on the merits of appellant’s motion to unseal a

portion of the record. The Court’s order further directed the court reporter to file a copy of the

disputed sealed record with this Court as part of the appellate record.
       On March 5, 2019, the Court received a supplemental reporter’s record of the hearing the

trial court held regarding the sealed portion of the record. During the hearing, the trial court

determined that the parties should have access to the sealed record, and it provided them with

copies of the sealed record for use solely in connection with this appeal. On March 6, 2019, the

court reporter filed the sealed record as a supplemental reporter’s record in this case.

       In light of the trial court’s findings and actions taken during the hearing, we VACATE

that portion of the January 31, 2019 order requiring the trial court to prepare written findings and

recommendations.

       We GRANT appellant’s January 25, 2019 motion to unseal a portion of the record to the

extent we will allow the parties in their briefs and any oral argument to quote from, refer to, and

advance appellate arguments regarding, the sealed record.

       We GRANT IN PART appellant’s January 30, 2019 second motion for extension of

time to file appellant’s brief and February 28, 2019 supplemental motion to the extent we

ORDER appellant’s brief filed within THIRTY DAYS from the date of this order.




                                                      /s/     LANA MYERS
                                                              JUSTICE




                                                –2–